Title: Address to the Chickasaw Nation, 22 August 1795
From: Washington, George
To: Chickasaw Nation


          
            United States Philadelphia Augt 22. 1795.
          
          The Talk of the President of the United States to Major William Colbert, John Brown the Younger and William MGillivray, Chickasaws, and Malcolm MGhee Interpreter, representing the Chickasaw Nation.
          My Children
          I have considered the written Talk from the Headmen of the Chickasaw Nation, which you delivered to me four-days ago. The subject I had before considered in consequence of the written talk presented to me last month by James Kemp and other Chickasaws, who were here with some Choctaws. As I pretty fully expressed my ideas upon it in the talk I addressed to them, I must refer you to it for the general answer to your present application. A copy of all the proceedings with James Kemp and his Companions was delivered to him for the information of the two Nations: but for your satisfaction I shall now deliver to you another.
          
          My Children,
          I sincerely regret the difficulties in which you are involved by the mistaken opinions which have been entertained of the intentions and obligations of the United States towards their friends the Chickasaws. It was never the design of the United States to interfere in the disputes of the Indian Nations among one another unless as friends to both parties, to reconcile them. In this way I shall do every thing in my power to serve the Chickasaw Nation. The Commissioner⟨s⟩ at the Conference at Nashville had no authority to promise any other interference. General Robertson did wrong in telling your nation last year that he expected the United States would send an army against the Creeks this summer. Your strong expectation of seeing such an army, and probably other encouragements of support, may have led you to strike the Creeks; which now occasions so much distress. It seems also that the Commissions which were given to a number of the Chickasaw Chiefs were not truly interpreted. They were expressly confined to operations against the Indians Northwest of the Ohio.
          My Children,
          If I were to grant you the aid of my warriors, which you request, the consequence would be a general war between the United States and the whole Creek Nation. But the power of making such a war belongs to Congress (the Great Council of the United States) exclusively. I have no authority to begin such a war without their consent.
          My humanity and particular friendship for the Chickasaws will not permit me to let them suffer from the want of provisions. Governor Blount will receive my orders on this subject.
          The act of the Spaniards in taking possession of the Chickasaw Bluff is an unwarrantable aggression as well against the United States, as the Chickasaws to whom the land there belongs. I shall send talks, and do what else shall appear to me proper, to induce the Spanish King, or his Governor, to remove their people from that Station, and to make no more encroachments on your lands.
          My Children.
          There is one thing requested in the written talk you delivered to me, which perhaps may be useful to us both—that is to send

you an honest man to act as the Clerk for your Chiefs, who may write me truly of all things concerning your interests and those of the United States. Of this I will further consider and hereafter inform you by letter.
          
            Go: Washington
          
        